DETAILED ACTION

The Notice of Allowance of Allowance and content therein is a duplicate of Examiner Chui’s Notice of Allowance and its content dated 12/28/2020.
This CORRECTED Notice of Allowability is being mailed to correct an identified typographical error in claim 42 in the Examiner’s Amendment.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Action

Receipt of Remarks/Arguments filed on 08/31/2020 are acknowledged.  Claims 21-47 and 49-63 are pending, claims 1-20 and 48 have been cancelled.   Claims 21, 23-24, 27-31 and 62-63 have been amended.
	
Status of Claims

Accordingly, claims 21-37, 41, 47 and 49-63 are presented for examination on the merits for patentability as they read upon the elected subject matter, which are allowable.
The withdrawn claims 38-40, 42-44 and 46, directed to non-elected invention, are rejoined for examination on the merits for patentability, and they are allowable.
The withdrawn claim 45 will be cancelled as set forth below in the Examiner’s Amendment.
Withdrawn of Rejections
withdrawn.
Applicants’ arguments regarding the obviousness rejection under 35 USC 103(a), for claims 23-24, 27-31, 50-54, 56-60 and 62-63, have been considered and are persuasive.  Therefore, the rejection is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jason Okun on 12/04/2020 as follows:
(1)	For claim 37: delete the phrase “carboxymethyl ethyl cellulose, cellulose acetate phthalate,” (at line 7).
(2)	For claim 42: delete the phrases “polyacrylate and” and “a protein,” (at line 4).
(3)	For claim 45, it is to be cancelled.
(4)	For Abstract (filed on 03/30/2017), it is rewritten as follows:
-- The present invention relates to a Factor Xa inhibitor dosage form comprising a solid amorphous dispersion comprising an amorphous apixaban and a polymer, and 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Applicants’ arguments filed on 08/31/2020 are persuasive.  Applicants pointed out APPEL teaches a controlled release dosage form for those drugs that has the identified solubility criteria and is capable of being provided in a solid amorphous dispersion.  While APPEL suggests a group of amorphous low solubility drugs suitable for use in the solid amorphous dispersion, APPEL does not include apixaban as one of the suitable low-solubility drugs, particularly its amorphous form that is required by the present claims.  The other reference NASSAR and/or ABU-BAKER, although, teaches apixaban is sparingly soluble in water and is useful for treating the similar diseases taught in APPEL, neither NASSAR nor ABU-BAKER teaches or suggests the apixaban is in amorphous form in their pharmaceutical formulations.
Since it is well-known in the art that amorphous counterparts of crystalline drugs are physical unstable in a solid dosage form, as such, there is no reasonable expectation of success to substitute the amorphous apixaban into the controlled release dosage forms of APPE so as to provide the desired therapeutic effect taught in APPE.  Furthermore, coupled with the physical stability problems associated with amorphous drugs, as discussed above, it would have discouraged a skilled artisan from trying to provide a viable solid amorphous dispersion, with amorphous apixaban, much less doing so with a reasonable expectation of success.  Therefore, the invention, as a whole, would not have 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments” on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alton Pryor whose telephone number is (571) 272-0621.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALTON N PRYOR/Primary Examiner, Art Unit 1616